       Case 2:21-cv-00783-EEF-DPC Document 1 Filed 04/16/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

SHANE DRIVER TOURNIER an *                          CIVIL ACTION
ANNASTASIA YOUNG         *
                         *                          CASE NO. 21-783
V.                       *
                         *                          SECTION
UNITED STATES OF AMERICA *
                         *
*************************

                                      COMPLAINT
       NOW INTO COURT, through undersigned counsel, comes Complainants, Shane Driver

Tournier and Annastasia Young, who respectfully file this Complaint against the United States of

America pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq. (hereinafter “FTCA”),

for personal injuries caused by the negligence of employees of the United States of America.

                                           PARTIES

                                               I.

       Plaintiff, Shane Driver Tournier (hereinafter “Tournier”) is a person of the full age of

majority, domiciled and residing in the Parish of St. Tammany, State of Louisiana.




                                          Page 1 of 6
       Case 2:21-cv-00783-EEF-DPC Document 1 Filed 04/16/21 Page 2 of 6




                                                II.

       Plaintiff, Annastasia Young (hereinafter “Young”) is a person of the full age of majority,

domiciled and residing in the Parish of St. Tammany, State of Louisiana.

                                                III.

       Defendant is the United States of America which is the proper party for negligence claims

under the FTCA.

                                JURISDICTION AND VENUE

                                                IV.

       This Court has jurisdiction under 28 U.S.C. § 1346(b) which provides exclusive federal

jurisdiction over claims under the FTCA.

                                                V.

       Venue in this Court is proper under 28 U.S.C. § 1402(b) based on the occurrence of the

accident in the Eastern District of Louisiana, specifically in St. Tammany Parish.

                                  CONDITION PRECEDENT

                                                VI.

       Plaintiffs timely presented this claim in writing to the United States of America, through the

U.S. Department of Homeland Security. On June 25, 2019, two completed Form 95s (one for

Tournier and a separate one for Young) with the respective medical records and bills were

forwarded to the U.S. Department of Homeland Security. On September 20, 2019, the forms were

resent by FedEx to the Office of General Counsel for the U.S. Department of Homeland Security.

On September 23, 2020, the Office of Principal Legal Advisor acknowledged receipt of the claim

as of September 23, 2019. See, attached Exhibit 1.



                                           Page 2 of 6
       Case 2:21-cv-00783-EEF-DPC Document 1 Filed 04/16/21 Page 3 of 6




                                               VII.

       More than six months have passed since the Plaintiffs’ claims have been presented to the

U.S. Department of Homeland Security without a decision having been rendered on the claims. The

delay entitles the Plaintiffs, Tournier and Young, to bring the captioned matter under 28 U.S.C. §

2675(a). This claim is being submitted within the time period set out in 28 U.S.C. § 2401(b).

                                             FACTS

                                              VIII.

       On April 19, 2019, a collision occurred on Highway 190 at or near its intersection with

Greengate Drive in Covington, Louisiana. Two vehicles were involved in the collision: one vehicle

involved was a 2014 Chevrolet Impala that was owned by the United States of America, Department

of Homeland Security and being operated by Michael Lance Mitchell (“Mitchell”); the second

vehicle involved was a 2016 Chevrolet Silverado that was owned and being operated by Tournier.

Prior to the accident, both vehicles were proceeding south in the right lane of Highway 190. The

Impala was behind the Silverado. Tournier stopped the Silverado due to a traffic congestion.

Suddenly and without warning, the front of the Impala struck the rear of the Silverado.

                                               IX.

           At the time of the accident, Young was a guest passenger in the Silverado.

                                               X.

       At the time of the accident, Mitchell was in the course and scope of his employment with

the United States of America, Department of Homeland Security, U.S. Immigration and Customs

Enforcement.




                                           Page 3 of 6
       Case 2:21-cv-00783-EEF-DPC Document 1 Filed 04/16/21 Page 4 of 6




                              CAUSE OF ACTION UNDER FTCA

                                                 XI.

       The accident was caused by the negligent acts and/or omissions of Mitchell including, but

not exclusively, one or more of the following:

       A.      failure to observe what he should have observed;

       B.      following too closely;

       C.      failure to maintain control of his vehicle;

       D.      driving too fast under the circumstances;

       E.      driving in a reckless and careless manner;

       F.      striking Tournier’s vehicle; and/or

       G.      any and all other negligent acts and omissions that are identified during discovery

               and proven at the trial of this matter.

                                                 XII.

       Under Louisiana law, a private person would be liable to Plaintiffs for these acts or

omissions. Under the FTCA and 28 U.S.C. § 1346(b), the United States of America is liable to

Plaintiffs for the damages described below.

                                            DAMAGES

                                                 XIII.

       As a result of the collision, the Silverado was damaged.

                                                 XIV.

       As a result of the collision, Tournier and Young sustained bodily injuries.




                                            Page 4 of 6
       Case 2:21-cv-00783-EEF-DPC Document 1 Filed 04/16/21 Page 5 of 6




                                                XV.

       As a direct and proximate result of Defendant’s negligence, Tournier sustained and seeks to

recover the following past and future damages:

       A.     property damages;

       B.     medical bills;

       C.     lost wages and/or loss of earnings potential;

       D.     physical pain and suffering;

       E.     mental anguish/anxiety;

       F.     loss of enjoyment of life;

       G.     inconvenience; and/or

       H.     any and all damages reasonable in the premises that are proven at the trial of this

              matter.

                                                XVI.

       As a direct and proximate result of Defendant’s negligence, Young sustained and seeks to

recover the following past and future damages:

       A.     medical bills;

       B.     lost wages and/or loss of earnings potential;

       C.     physical pain and suffering;

       D.     mental anguish/anxiety;

       E.     loss of enjoyment of life;

       F.     inconvenience; and/or

       G.     any and all damages reasonable in the premises that are proven at the trial of this

              matter.

                                             Page 5 of 6
       Case 2:21-cv-00783-EEF-DPC Document 1 Filed 04/16/21 Page 6 of 6




       WHEREFORE, Plaintiffs, Shane Driver Tournier and Annastasia Young, pray that

Defendant, United States of America, be served with a copy of this Complaint and, after all legal

delays and due proceedings be had, there be judgment herein in favor of Plaintiff, Shane Driver

Tournier, in the amount of $46,360.05 to compensate him for his general and special damages, and

in favor of Plaintiff, Annastasia Young, in the amount of $45,000.00 to compensate her for her

general and special damages, and for all other damages reasonable in the premises that will be

proven at the trial of this matter, together with legal interest from the date of judicial demand until

paid, for all costs of these proceedings, including expert witness fees, and for all other legal and

equitable relief, and against Defendant, United States of America.

                                               RESPECTFULLY SUBMITTED,

                                                /s/ James E. Cazalot, Jr.
                                               James E. Cazalot, Jr., Bar No. 17510
                                               JAMES E. CAZALOT, JR., A PLC
                                               550 Old Spanish Trail, Suite H
                                               Slidell, LA 70458
                                               (985) 639-9595 Telephone
                                               (504) 613-6690 Digital Facsimile
                                               jim@cazalotlaw.com
                                               ATTORNEY FOR PLAINTIFFS,
                                               SHANE DRIVER TOURNIER AND
                                               ANNASTASIA YOUNG

PLEASE SERVE:

1.     United States of America
       Through Civil Process Clerk,
       United States Attorney for the Eastern District of Louisiana
       650 Poydras Street, Suite 1600
       New Orleans, LA 70130

2.     United States of America
       Through Attorney General of the United States of America
       U.S. Department of Justice
       950 Pennsylvania Avenue, NW
       Washington, DC 20530-0001

                                             Page 6 of 6
